ON APPLICATION EOR REHEARING.
de GRAFFENRIED, J.
(4) In the above opinion
we called attention to the fact that, in this state, it has, with judicial sanction, been the custom, upon a condemnation proceeding instituted by a railroad company, to allow the owner of the land condemned to the use of the railroad company for the right of way to recover the value of the land condemned for use as a right of way. The reason for this judicial custom obtaining here is given in the above opinion, and is Avell stated in Southern Pacifiv Railroad Co. v. San Francisco Savings Union, 146 Cal. 290, 79 Pac. 961, 70 L. R. A. 221, 106 Am. St. Rep. 36, 2 Ann. Cas. 962. Upon considering this application for rehearing, our attention is called to the case of Long Distance Telephone & Telegraph Co. v. Schmidt, et al., 157 Ala. 391, 47 South. 731. In that case it was held that, where lands are condemned for a right of way, the measure of damages recoverable by *74the landowner for the lands taken for the right of way is the value of the lands so taken for the right of way when taken. While the conclusion of the court in said case of Long Distance Telephone Go. v. Schmidt el ad., supra, may be somewhat in conflict with the conclusions reached in Alabaona & Florida Railroad Co. v. Burkett, 42 Ala. 91, Odum v. Rutledge & Julian Railroad Co., 94 Ala. 494, 10 South. 222, and Mobile & Ohio Railroad Co. v. Postal Telegraph Cable Co., 120 Ala. 21, 24 South. 408, nevertheless, to preserve the harmony, in so far as we can, of our own decisions on the subject in hand, we have determined to follow and reaffirm the opinion of this court in said case of Long Distance Telephone & Telegraph Go. v. Schmidt, el al., supra, in so far as the amount which should be awarded to appellee for the lands which were condemned to appellant for its right of way are concerned.
As the Alabama Power Company acquires, by this condemnation proceeding, no mineral rights in the condemned strip, the jury, in estimating the value, of the condemned strip, should allow the Keystone Lime Company no compensation for the mineral interests in the land so condemned; but as the power company has acquired the right to use the entire surface of the land condemned, under the authority of Long Distance Telephone & Telegraph Co. v. Schmidt, et al., supra, the jury should allow the lime company the value of the strip so condemned, less the value of the mineral interest therein.
In the respect pointed out, and only in that respect, the above opinion is modified.
The application for rehearing is denied.
McClellan, Sayre, and Gardner, JJ., concur.